DETAILED ACTION
This action is responsive to the following communications: the Application filed May 11, 2020, and the information disclosure statement (IDS) filed May 11, 2020 have been entered. This Application is a DIV of 15/611,645. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), filed on 08/17/2016.
Claims 1-20 are pending. Claims 1 and 7 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10,790,037. 
A nonstatutory double patenting rejection may be appropriate in situations in which the invention presented in the divisional is not the same invention that was the subject of the restriction requirement (see MPEP 804.04).
Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Papandreon et al. (US 2016/0372187) in view of Yun (US 2017/0195601).
Regarding independent claim 1, Papandreon et al. teach a method for reading a one-time programmable (OTP) memory cell, the method comprising: 

storing (111) the sensed bit line voltage into a data output unit (111, i.e., sample and HOLD) during a period of a reading enable signal being high (i.e., sensing at the time of holding data, “D”) (see FIG. 2 and accompanying disclosure).
Papandreon et al. do not explicitly disclose generating a plurality of currents having different levels using a current mirror comprising a plurality of transistors of a first type based on an externally input current; selecting one of the plurality of currents having different levels using a plurality of transfer gates.
Yun disclose the deficiencies in FIG. 4, generating a plurality of currents (Iref) having different levels (x1 though xf) using a current mirror (41) comprising a plurality of transistors of a first type (x1-xf) based on an externally input current (SOURCE CURRENT); and
selecting one of the plurality of currents having different levels using a plurality of transfer gates (SW). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Yun to the teaching of Papandreon et al. such that a method of reading a memory cell, as taught by Papandreon et al., utilizes generating bias currents, as taught by Yun for the purpose of generating suitable bias current (see Yun, Abstract), thereby providing a constant current or voltage to data reading system.
Regarding claim 2, Papandreon et al. and Yun, as combined, tech the limitations of claim 1.

However, performing a verify operation before performing a reading operation is a very well-kwon technology for a type of memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to performing a verify operating followed by a read operation because these conventional technology are well established in the art of the memory devices.
Regarding claim 4, Papandreon et al. and Yun, as combined, tech the limitations of claim 1.
Papandreon et al. and Yun do not explicitly disclose the read operation is performed after completing the programing operation.
However, after completing a programing operation and performing a read operation is a very well-kwon technology for a type of memory for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to performing a programming operating followed by a read operation because these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above objection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825